Exhibit 10.2

Execution Version

THE WARRANT PROVIDED FOR IN THIS AGREEMENT AND THE SECURITIES ISSUABLE UPON
EXERCISE OF SUCH WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT AGREEMENT

To Purchase Shares of Common Stock of

AVEO PHARMACEUTICALS, INC.

Dated as of June 2, 2010 (the “Effective Date”)

WHEREAS, AVEO Pharmaceuticals, Inc., a Delaware corporation (the “Company”), has
entered into a Loan and Security Agreement dated May 28, 2010 (the “Loan
Agreement”) with Hercules Technology II, L.P., a Delaware limited partnership
(the “Warrantholder”) and Hercules Technology III, L.P., a Delaware limited
partnership;

WHEREAS, the Company desires to grant to Warrantholder, in consideration for,
among other things, the financial accommodations provided for in the Loan
Agreement, the right to purchase shares of its Common Stock (as defined below),
pursuant to this Warrant Agreement (the “Agreement”);

NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and Warrantholder agree as follows:

SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.

For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
Eighty Six Thousand One Hundred Fifty Three (86,153) fully paid and
non-assessable shares of the Common Stock (as defined below) at the Exercise
Price (as defined below) effective upon the Effective Date. As used herein, the
following terms shall have the following meanings:

“1934 Act” has the meaning given to it in Section 10(d).

“Acknowledgment of Exercise” has the meaning given to it in Section 3(a).

“Act” means the Securities Act of 1933, as amended.

“Agreement” has the meaning given to it in the preamble to this Agreement.

“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as the same may be amended and/or restated from time to
time.

“Claims” has the meaning given to it in Section 12(p).

“Common Stock” means the Company’s common stock, $.001 par value per share.



--------------------------------------------------------------------------------

“Company” has the meaning given to it in the preamble to this Agreement.

“Effective Date” has the meaning given to it in the preamble to this Agreement.

“Exercise Price” means $7.98.

“Lender” has the meaning given to it in the Loan Agreement.

“Loan Agreement” has the meaning given to it in the preamble to this Agreement.

“Merger Event” means a merger or consolidation involving the Company in which
(x) the Company is not the surviving entity, or (y) the outstanding shares of
the Company’s capital stock are otherwise converted into or exchanged for shares
of capital of another entity.

“Net Issuance” has the meaning given to it in Section 3(a).

“Notice of Exercise” has the meaning given to it in Section 3(a).

“Purchase Price” means, with respect to any exercise of the Warrant provided for
in this Agreement, an amount equal to the Exercise Price as of the relevant time
multiplied by the number of shares of Common Stock to be acquired under this
Agreement pursuant to such exercise.

“Registration Statement” has the meaning given to it in Section 9(k).

“Rules” has the meaning given to it in Section 12(q).

“SEC” means the Securities and Exchange Commission.

“Transfer Notice” has the meaning given to it in Section 11.

“Warrant” has the meaning given to it in Section 2.

“Warrant Term” has the meaning given to it in Section 2.

“Warrantholder” has the meaning given to it in the preamble to this Agreement.

In addition, capitalized terms used herein but not otherwise defined herein
shall have the meaning assigned to such terms in the Loan Agreement.

SECTION 2. TERM OF THE AGREEMENT.

Except as otherwise provided for herein, the term of this Agreement (the
“Warrant Term”) and the right to purchase Common Stock as granted herein (the
“Warrant”) shall commence on the Effective Date and shall be exercisable for a
period ending seven (7) years from the Effective Date.

SECTION 3. EXERCISE OF THE PURCHASE RIGHTS.

(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time,
during the Warrant Term, by tendering to the Company at its principal office a
notice of exercise in the form attached hereto as Exhibit I (the “Notice of
Exercise”), duly completed and executed. Promptly upon receipt of the Notice of
Exercise and the payment of the Purchase Price in accordance with the terms set
forth below, and in no event later than three (3) business days thereafter, the
Company shall issue to the Warrantholder a certificate for the number of shares
of Common Stock purchased and shall execute the acknowledgment of exercise in
the form attached hereto as Exhibit II (the “Acknowledgment of Exercise”)
indicating the number of shares which remain subject to future purchases, if
any.

 

2



--------------------------------------------------------------------------------

The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement representing the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue Common Stock in accordance with the
following formula:

 

     X     = Y(A-B)                    A Where:   X =    the number of shares of
Common Stock to be issued to the Warrantholder.     

    Y =       the number of shares of Common Stock requested to be exercised
under this Agreement (including the number of shares to be cancelled in payment
of the Purchase Price).

    

    A =       the fair market value of one (1) share of Common Stock at the time
of issuance of such shares of Common Stock.

  B =    the Exercise Price.

For purposes of the above calculation, the fair market value per share of Common
Stock shall mean:

(i) if the Common Stock is traded on the New York Stock Exchange, the American
Stock Exchange, any exchange operated by The NASDAQ Stock Market LLC or any
other securities exchange, the fair market value shall be deemed to be the
average of the closing prices over a five (5) day period ending three (3) days
before the day the fair market value of the Common Stock is being determined; or

(ii) if at any time the Common Stock is not listed on the New York Stock
Exchange, the American Stock Exchange, any exchange operated by The NASDAQ Stock
Market LLC or any other securities exchange, the fair market value of such
Common Stock shall be fair market value of Common Stock as determined in good
faith by the Company’s Board of Directors (provided, that if Warrantholder
disagrees with the fair market value determined by the Company’s Board of
Directors Warrantholder may solicit, from an appraiser reasonably acceptable to
the Company, an independent appraisal of the fair market value of the Common
Stock and, if such valuation is higher, Warrantholder may substitute the Board
of Directors’ fair market value determination with that of the independent
appraiser), unless the Company shall consummate a Merger Event pursuant to which
the Company is not the surviving party, in which case the fair market value of
Common Stock shall be deemed to be the per share value received by the holders
of the Company’s Common Stock on a Common Stock-equivalent basis pursuant to
such Merger Event.

Upon partial exercise by either cash or Net Issuance, the Company shall promptly
issue an amended Agreement representing the remaining number of shares
purchasable hereunder. All other terms and conditions of such amended Agreement
shall be identical to those contained herein, including, but not limited to the
Effective Date hereof.

(b) Exercise Prior to Expiration. To the extent that the Warrantholder has not
exercised its purchase rights under this Agreement to all Common Stock subject
hereto, and if the fair market value of one share of the Common Stock is greater
than the Exercise Price then in effect, this Agreement shall be deemed
automatically exercised pursuant to Section 3(a) (even if not

 

3



--------------------------------------------------------------------------------

surrendered) immediately before the expiration of the Warrant Term. For purposes
of such automatic exercise, the fair market value of one share of the Common
Stock upon such expiration shall be determined pursuant to Section 3(a). To the
extent this Agreement or any portion thereof is deemed automatically exercised
pursuant to this Section 3(b), the Company agrees to promptly notify the
Warrantholder of the number of shares of Common Stock, if any, the Warrantholder
is to receive by reason of such automatic exercise.

SECTION 4. RESERVATION OF SHARES.

From and after the Effective Date, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.

SECTION 5. NO FRACTIONAL SHARES OR SCRIP.

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of the Warrant provided for in this Agreement, but in lieu of
such fractional shares the Company shall make a cash payment therefor upon the
basis of the fair market value of the share, as determined in accordance with
Section 3.

SECTION 6. NO RIGHTS AS SHAREHOLDER/STOCKHOLDER.

This Agreement does not entitle the Warrantholder to any voting rights or other
rights as a shareholder/stockholder of the Company prior to the exercise of the
Warrant.

SECTION 7. WARRANTHOLDER REGISTRY.

The Company shall maintain a registry showing the name and address of the
registered holder of the Warrant. Warrantholder’s initial address, for purposes
of such registry, is set forth in Section 12(g). Warrantholder may change such
address by giving written notice of such changed address to the Company.

SECTION 8. ADJUSTMENT RIGHTS.

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:

(a) Merger Event. If at any time there shall be a Merger Event, then, as a part
of such Merger Event, lawful provision shall be made so that the Warrantholder
shall thereafter be entitled to receive, upon exercise of the Warrant, the kind,
amount and value of shares of common stock or other securities or property of
the successor, surviving or purchasing corporation resulting from, or
participating in, such Merger Event that would have been issuable if
Warrantholder had exercised the Warrant immediately prior to the Merger Event.
In any such case, appropriate adjustment (as determined in good faith by the
Company’s Board of Directors) shall be made in the application of the provisions
of this Agreement with respect to the rights and interests of the Warrantholder
after the Merger Event to the end that the provisions of this Agreement
(including adjustments of the Exercise Price) shall be applicable in their
entirety, and to the greatest extent possible. Without limiting the foregoing,
in connection with any Merger Event, upon the closing thereof, the successor,
surviving or purchasing entity shall assume the obligations of this Agreement.
The provisions of this Section 8(a) shall similarly apply to successive Merger
Events. In connection with a Merger Event and upon Warrantholder’s written
election to the Company, the Company shall cause the Warrant to be exchanged for
the consideration that Warrantholder would have received if Warrantholder chose
to exercise its right to have shares issued pursuant to the Net Issuance
provisions of this Agreement without actually exercising such right, acquiring
such shares and exchanging such shares for such consideration.

 

4



--------------------------------------------------------------------------------

(b) Reclassification of Shares. Except as set forth in Section 8, if the Company
at any time shall, by combination, reclassification, exchange or subdivision of
securities or otherwise, change any of the securities as to which purchase
rights under this Agreement exist into the same or a different number of
securities of any other class or classes, this Agreement shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Agreement immediately prior to
such combination, reclassification, exchange, subdivision or other change.

(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock purchasable hereunder, (i) in the case of
a subdivision, the Exercise Price shall be proportionately decreased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately
increased.

(d) Stock Dividends. If the Company at any time while the Warrant is outstanding
and unexpired shall:

(i) pay a dividend with respect to the Common Stock payable in Common Stock,
then the Exercise Price shall be adjusted, from and after the date of
determination of stockholders entitled to receive such dividend or distribution,
to that price determined by multiplying the Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after such
dividend or distribution; or

(ii) make any other distribution with respect to the Common Stock, except any
distribution specifically provided for in any other clause of this Section 8,
then, in each such case, provision shall be made by the Company such that the
Warrantholder shall receive upon exercise of the Warrant a proportionate share
of any such distribution as though it were the holder of the Common Stock as of
the record date fixed for the determination of the stockholders of the Company
entitled to receive such distribution.

(e) Antidilution Rights. Antidilution rights applicable to the Common Stock
purchasable hereunder, if any, are as set forth in the Charter. The Company
shall promptly provide the Warrantholder with a copy of any restatement,
amendment, modification or waiver of the Charter; provided, that no such
restatement, amendment, modification or waiver shall impair or reduce the
antidilution rights, if any, applicable to the Common Stock unless such
restatement, amendment, modification or waiver affects the rights of
Warrantholder with respect to the Common Stock purchasable hereunder in the same
manner as it affects all other holders of the Common Stock. The Company shall,
within ten (10) business days of the end of each fiscal quarter following the
Effective Date in which an antidilution adjustment with respect to the Common
Stock purchasable hereunder occurred pursuant to the Charter, provide
Warrantholder with written notice of any issuance of its stock or other equity
security during such fiscal quarter that triggered such an antidilution
adjustment, which notice shall include (a) the price at which such stock or
security was sold, (b) the number of shares issued, and (c) such other
information as reasonably necessary for Warrantholder to verify that such
antidilution adjustment occurred and the amount of any such adjustment. For the
avoidance of doubt, there shall be no duplicate antidilution adjustment pursuant
to this subsection (e), the forgoing subsection (d) and the Charter.

(f) Notice of Adjustments. If (i) the Company shall declare any dividend or
distribution upon its Common Stock, whether in stock, cash, property or other
securities (assuming Warrantholder consents to a dividend involving cash,
property or other securities under the Loan

 

5



--------------------------------------------------------------------------------

Agreement, if such consent is then required by the terms of the Loan Agreement);
(ii) the Company shall offer for subscription pro rata to the holders of Common
Stock any additional shares of stock of any class or other rights; (iii) there
shall be any Merger Event or the Company shall sell, lease, license or otherwise
transfer all or substantially all of its assets; or (iv) there shall be any
voluntary dissolution, liquidation or winding up of the Company; then, in
connection with each such event, the Company shall send to the Warrantholder:
(A) at least fifteen (15) days’ prior written notice of the date on which the
books of the Company shall close or a record shall be taken for such dividend,
distribution, subscription rights (specifying the date on which the holders of
Common Stock shall be entitled thereto) or for determining rights to vote in
respect of such Merger Event, dissolution, liquidation or winding up; and (B) in
the case of any such Merger Event, sale, lease, license or other transfer of all
or substantially all of the Company’s assets, dissolution, liquidation or
winding up, at least fifteen (15) days’ prior written notice of the date when
the same shall take place (and specifying the date on which the holders of
Common Stock shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such Merger Event, dissolution, liquidation or
winding up).

Each such written notice shall set forth, in reasonable detail, (i) the event
requiring the notice, and (ii) if any adjustment is required to be made, (A) the
amount of such adjustment, (B) the method by which such adjustment was
calculated, (C) the adjusted Exercise Price (if the Exercise Price has been
adjusted), and (D) the number of shares subject to purchase hereunder after
giving effect to such adjustment, and shall only be provided in the manner set
forth in Section 12(g)(i).

(g) Timely Notice. Failure to timely provide such notice required by subsection
(f) above shall entitle Warrantholder to retain the benefit of the applicable
notice period notwithstanding anything to the contrary contained in any
insufficient notice received by Warrantholder.

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a) Reservation of Common Stock. The Common Stock issuable upon exercise of the
Warrantholder’s rights has been, or in accordance with Section 4, will be duly
and validly reserved and, when issued in accordance with the provisions of this
Agreement, will be validly issued, fully paid and non-assessable, and will be
free of any taxes, liens, charges or encumbrances of any nature whatsoever;
provided, that the Common Stock issuable pursuant to this Agreement may be
subject to restrictions on transfer under state and/or federal securities laws
or in this Agreement. The Company has made available to the Warrantholder true,
correct and complete copies of its Charter and current bylaws. The issuance of
certificates for shares of Common Stock upon exercise of the Warrant and payment
of the Purchase Price shall be made without charge to the Warrantholder for any
issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock; provided, that the Company shall not be required to pay any tax which may
be payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of the Warrantholder.

(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the shares of Common Stock,
have been duly authorized by all necessary corporate action on the part of the
Company. The execution and delivery by the Company of this Agreement: (1) does
not violate the Company’s Charter or current bylaws; (2) does not contravene any
law or governmental rule, regulation or order applicable to it; and (3) does not
and will not contravene any provision of, or constitute a default under, any
indenture,

 

6



--------------------------------------------------------------------------------

mortgage, contract or other instrument to which it is a party or by which it is
bound. This Agreement constitutes the legal, valid and binding agreement of the
Company, enforceable in accordance with its terms.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of, any state,
federal or other governmental authority or agency is required on the part of the
Company with respect to the execution, delivery and performance by the Company
of its obligations under this Agreement, except for the filing of notices
pursuant to Regulation D under the Act and any filing required by applicable
state securities law, which filings will be made by the time required thereby.

(d) Issued Securities. All issued and outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and nonassessable.
All outstanding shares of Common Stock and any other outstanding securities were
issued in full compliance with all federal and state securities laws. In
addition, as of May 25, 2010 in the case of each of clause (i) and clause
(ii) below and as of the date immediately preceding the Effective Date in the
case of clause (iii) below:

(i) The authorized capital stock of the Company consists of (A) 100,000,000
shares of Common Stock, of which 30,875,528 shares are issued and outstanding,
and (B) 5,000,000 shares of Preferred Stock, $0.001 par value per share, none of
which are issued or outstanding.

(ii) The Company has reserved 6,402,500 shares of Common Stock for issuance
under its stock incentive plan(s), under which options to purchase 3,373,016
shares of Common Stock are outstanding. Other than the options referred to in
the prior sentence and warrants to purchase 182,200 shares of Common Stock,
there are no other options, warrants, conversion privileges or other rights
presently outstanding to purchase or otherwise acquire any authorized but
unissued shares of the Company’s capital stock or other securities of the
Company.

(iii) Pursuant to the Company’s Charter, no stockholder of the Company has
preemptive rights to purchase new issuances of the Company’s capital stock that
have not been properly waived in connection with the issuance of the Warrant or
the Common Stock to be issued upon the exercise of the Warrant.

(e) Insurance. The Company has in full force and effect insurance policies, with
extended coverage, insuring the Company and its property and business against
such losses and risks, and in such amounts, as are customary for corporations
engaged in a similar business and similarly situated and as otherwise may be
required pursuant to the terms of any other contract or agreement.

(f) Other Commitments to Register Securities. Except as set forth in this
Agreement, the Charter and the Fourth Amended and Restated Investor Rights
Agreement dated as of March 18, 2009, as amended, by and among the Company and
the other parties thereto, there is no agreement between the Company and any
holders of its securities under which the Company has any obligation to register
under the Act any of its presently outstanding securities or any of its
securities which may hereafter be issued.

(g) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
the Warrant will constitute a transaction exempt from (i) the registration
requirements of the Act and (ii) the qualification requirements of the
applicable state securities laws.

 

7



--------------------------------------------------------------------------------

(h) Compliance with Rule 144. If the Warrantholder proposes to sell Common Stock
issuable upon the exercise of this Agreement in compliance with Rule 144
promulgated by the SEC, then, upon Warrantholder’s written request to the
Company, the Company shall furnish to the Warrantholder, within ten days after
receipt of such request, a written statement confirming the Company’s compliance
with the filing requirements of the SEC as set forth in such Rule, as such Rule
may be amended from time to time.

(i) Information Rights. During the Warrant Term, Warrantholder shall be entitled
to the information rights contained in Section 7.1 of the Loan Agreement, and
Section 7.1 of the Loan Agreement is hereby incorporated into this Agreement by
this reference as though fully set forth herein, provided, however, that the
Company shall not be required to deliver a Compliance Certificate once all
Indebtedness (as defined in the Loan Agreement) owed by the Company to
Warrantholder has been repaid.

(j) Listing of Shares. The Common Stock is listed for trading on The NASDAQ
Global Market as of the Effective Date and the Company shall maintain such
listing through the Warrant Term.

(k) SEC Registration of Shares. The Company shall comply with Section 8.2(f) of
the Loan Agreement for the purpose of providing registration rights for the
Common Stock issuable upon exercise of the Warrantholder’s rights contained
herein pursuant to a registration rights agreement to be delivered in accordance
with such Section 8.2(f) of the Loan Agreement.

SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

(a) Investment Purpose. The right to acquire Common Stock or the Common Stock
issuable upon exercise of the Warrantholder’s rights contained herein has been,
and such shares will be, acquired for investment and not with a view to, or for
sale in connection with, the distribution of any part thereof, and the
Warrantholder has no present intention of selling or engaging in, or any
agreement, undertaking or commitment with respect to, any public distribution of
the same.

(b) Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Agreement is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Agreement will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this
Section 10.

(c) Financial Risk. The Warrantholder has sufficient knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment, in the Company. Such Warrantholder has made detailed inquiry
concerning the Company, its business and its personnel and the officers of the
Company have made available to such Warrantholder any and all written
information which it has requested and have answered to such Warrantholder’s
satisfaction all inquiries made by such Warrantholder.

(d) Risk of No Registration. Without prejudice to Section 9(k), the
Warrantholder understands that if the Company does not register shares of its
capital stock with the SEC pursuant to Section 12 of the Securities Exchange Act
of 1934 (the “1934 Act”), or file reports pursuant to Section 15(d) of the 1934
Act, or if a registration statement covering shares of its capital stock under
the Act covering the Warrant granted pursuant to this Agreement and the

 

8



--------------------------------------------------------------------------------

shares of Common Stock issuable upon exercise of the Warrant granted pursuant to
this Agreement is not in effect when it desires to sell (i) the Warrant granted
pursuant to this Agreement or (ii) the shares of Common Stock issuable upon
exercise of such Warrant, it may be required to hold such securities for an
indefinite period. The Warrantholder also understands that any sale of (A) such
Warrant or (B) the shares of Common Stock issued or issuable hereunder which
might be made by it in reliance upon Rule 144 under the Act may be made only in
accordance with the terms and conditions of that Rule.

(e) Accredited Investor. Warrantholder is an “accredited investor” within the
meaning of Rule 501 of Regulation D, as presently in effect, under the Act.

(f) No Short Sales. The Warrantholder has not engaged, and will not engage, in
“short sales” of the Common Stock of the Company. The term “short sale” shall
mean any sale of a security which the seller does not own or any sale which is
consummated by the delivery of a security borrowed by, or for the account of,
the seller.

SECTION 11. TRANSFERS.

Subject to compliance with the provisions of this Agreement and applicable
federal and state securities laws, this Agreement and all rights hereunder are
transferable, in whole or in part, without charge to the holder hereof (except
for transfer taxes) upon surrender of this Agreement properly endorsed. Subject
to such compliance, each taker and holder of this Agreement, by taking or
holding the same, consents and agrees that this Agreement, when endorsed in
blank, shall be deemed negotiable, and that the holder hereof, when this
Agreement shall have been so endorsed and its transfer recorded on the Company’s
books, shall be treated by the Company and all other persons dealing with this
Agreement as the absolute owner hereof for any purpose and as the person
entitled to exercise the rights represented by this Agreement. The transfer of
this Agreement shall be recorded on the books of the Company upon receipt by the
Company of a notice of transfer in the form attached hereto as Exhibit III (the
“Transfer Notice”), at its principal offices and the payment to the Company of
all transfer taxes and other governmental charges imposed on such transfer.
Until the Company receives such Transfer Notice, the Company may treat the
registered owner hereof as the owner for all purposes.

Each certificate representing shares acquired upon exercise of such Warrant
shall bear a legend substantially in the following form:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

SECTION 12. MISCELLANEOUS.

(a) Effective Date. The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Agreement shall be binding upon any
successors or assigns of the Company.

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the non-defaulting party will not have an adequate remedy at law and where
damages will not be readily ascertainable. Each party hereto expressly agrees
that it shall not oppose an application by the other party or any other person
entitled to the benefit of this Agreement requiring specific performance of any
or all provisions hereof or enjoining a party from continuing to commit any such
breach of this Agreement.

 

9



--------------------------------------------------------------------------------

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

(d) Additional Documents. The Company, upon execution of this Agreement, shall
provide the Warrantholder with a certificate of an officer of the Company to the
effect that the representations, warranties and covenants set forth in Sections
9(a) through 9(d), 9(f) and 9(g) are true and correct as of the date of
execution of this Agreement. The Company shall also supply such other documents
as the Warrantholder may from time to time reasonably request.

(e) Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to reasonable attorneys’ fees and expenses and all costs of proceedings
incurred in enforcing this Agreement. For the purposes of this Section 12(e),
attorneys’ fees shall include without limitation fees incurred in connection
with the following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.

(f) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

(g) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the
first business day after transmission by facsimile or hand delivery or deposit
with an overnight express service or overnight mail delivery service; or
(ii) the third calendar day after deposit in the United States mails, with
proper first class postage prepaid, and shall be addressed to the party to be
notified as follows:

If to Warrantholder:

HERCULES TECHNOLOGY II, L.P.

Legal Department

Attention: Chief Legal Officer and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

With a copy to:

BINGHAM MCCUTCHEN

Attn: John Connolly

Three Embarcadero Center

San Francisco, CA 94111

Facsimile: 415-393-2286

Telephone: 415-393-2560

 

10



--------------------------------------------------------------------------------

  (i) If to the Company:

AVEO PHARMACEUTICALS, INC.

Attention: President

75 Sidney Street

Fourth Floor

Cambridge, MA 02139

Facsimile: 617-995-4995

Telephone: 617-299-5000

With a copy to:

WILMER CUTLER PICKERING HALE AND DORR LLP

Attention: Steven D. Singer, Esq.

60 State Street

Boston, MA 02109

Facsimile: 617-526-5000

Telephone: 617-526-6000

or to such other address as each party may designate for itself by like notice.

(h) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof (including
the proposal letter dated May 7, 2010 between the Warrantholder and the
Company). None of the terms of this Agreement may be amended except by an
instrument executed by each of the parties hereto.

(i) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

(j) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Agreement and, specifically, the provisions of Sections 12(n), 12(o), 12(p),
12(q) and 12(r).

(k) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(l) No Waiver. No omission or delay by either party at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by the other party at any time designated, shall
be a waiver of any such right or remedy to which such party is entitled, nor
shall it in any way affect the right of such party to enforce such provisions
thereafter.

 

11



--------------------------------------------------------------------------------

(m) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.

(n) Governing Law. This Agreement has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by
Warrantholder in the State of California. Delivery of Common Stock to
Warrantholder by the Company under this Agreement is due in the State of
California. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

(o) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(g), and shall be deemed
effective and received as set forth in Section 12(g). Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

(p) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY. This waiver extends to all such Claims, including Claims that involve
Persons other than the Company and Warrantholder; Claims that arise out of or
are in any way connected to the relationship between the Company and
Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.

(q) Arbitration. If the Mutual Waiver of Jury Trial set forth in Section 12(p)
is ineffective or unenforceable, the parties agree that all Claims shall be
submitted to binding arbitration in accordance with the commercial arbitration
rules of JAMS (the “Rules”), such arbitration to occur before one arbitrator,
which arbitrator shall be a retired California state judge or a retired Federal
court judge. Such proceeding shall be conducted in California with California
rules of evidence and discovery applicable to such arbitration. The decision of
the arbitrator shall be binding on the parties, and shall be final and
non-appealable to the maximum extent permitted by law. Any judgment rendered by
the arbitrator may be entered in a court of competent jurisdiction and enforced
by the prevailing party as a final judgment of such court.

(r) Prearbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any

 

12



--------------------------------------------------------------------------------

prejudgment order, writ or other relief and have such prejudgment order, writ or
other relief enforced to the fullest extent permitted by law notwithstanding
that all Claims are otherwise subject to resolution by binding arbitration.

(s) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

(t) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
by reason of the other party’s failure to perform any of the obligations under
this Agreement and agree that the terms of this Agreement shall be specifically
enforceable by either party hereto. If a party hereto institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that such party has an adequate remedy at law, and such person shall not
offer in any such action or proceeding the claim or defense that such remedy at
law exists.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:   AVEO PHARMACEUTICALS, INC.   By:   

 

  Print Name:    Tuan Ha-Ngoc   Title:    President and CEO WARRANTHOLDER:  
HERCULES TECHNOLOGY II, L.P.   By:    Hercules Technology SBIC Management, LLC,
its General Partner   By:    Hercules Technology Growth Capital, Inc., its
Manager   By:   

 

  Print Name:    K. Nicholas Martitsch   Title:    Associate General Counsel

 

14



--------------------------------------------------------------------------------

EXHIBIT I

NOTICE OF EXERCISE

 

To: AVEO Pharmaceuticals, Inc. (the “Company”)

 

(1) The undersigned Warrantholder hereby elects to purchase [            ]
shares of the [            ] Common Stock of the Company, pursuant to the terms
of that certain Warrant Agreement, dated as of [            ], 2010, between the
Company and the Warrantholder (the “Agreement”), and [CASH PAYMENT: tenders
herewith payment of the Purchase Price in full, together with all applicable
transfer taxes, if any.] [NET ISSUANCE: elects pursuant to Section 3(a) of the
Agreement to effect a Net Issuance.]

 

(2) In exercising its rights to purchase the [            ] Common Stock of the
Company, the undersigned, as representative for the Warrantholder, hereby
confirms and acknowledges the investment representations and warranties made in
Section 10 of the Agreement.

 

(3) Please issue a certificate or certificates representing said shares of
[            ] Common Stock in the name of the Warrantholder or in such other
name as is specified below.

 

WARRANTHOLDER:  

HERCULES TECHNOLOGY II, L.P.

    By:   

 

    Name:   

 

    Title:   

 

    Date:   

 

    Address:           400 Hamilton Avenue, Suite 310        Palo Alto, CA 94301
       Facsimile: 650-473-9194        Telephone: 650-289-3060

 

15



--------------------------------------------------------------------------------

EXHIBIT II

ACKNOWLEDGMENT OF EXERCISE

The undersigned, as representative of AVEO Pharmaceuticals, Inc. (the
“Company”), hereby acknowledges receipt of the “Notice of Exercise” from
Hercules Technology II, L.P. (the “Warrantholder”), to purchase [            ]
shares of the Common Stock of the Company, pursuant to the terms of that certain
Warrant Agreement, dated as of [            ], 2010, between the Company and the
Warrantholder (the “Agreement”), and further acknowledges that [            ]
shares remain subject to purchase under the terms of the Agreement.

 

  COMPANY:   AVEO PHARMACEUTICALS, INC.     By:  

 

    Title:  

 

    Date:  

 

 

16



--------------------------------------------------------------------------------

EXHIBIT III

TRANSFER NOTICE

FOR VALUE RECEIVED, that certain Warrant Agreement, dated as of [            ],
2010, between AVEO Pharmaceuticals, Inc. and Hercules Technology II, L.P., as
the Warrantholder (the “Agreement”), and all rights evidenced thereby are hereby
transferred and assigned to

 

 

   (Please Print)      whose address is  

 

  

 

  

 

  Dated:  

 

 

  Holder’s Signature:  

 

    Holder’s Address:  

 

   

 

  Signature Guaranteed:  

 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

 

17